Opinion issued October 25, 2018




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                               ————————————
                               NO. 01-18-00818-CV
                            ———————————
              IN RE JAMIE LEE HOOD-CROSSLAND, Relator



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator Jamie Lee Hood-Crossland seeks mandamus relief from an

enforcement order signed by the trial court on April 12, 2018.

      We deny the petition.1

                                 PER CURIAM



1
      The underlying case is Michael Ray Crossland v. Jamie Lee Hood-Crossland, cause
      number 2016-68169, pending in the 309th District Court of Harris County, Texas,
      the Honorable Sheri Y. Dean presiding.
Panel consists of Chief Justice Radack and Justices Brown and Caughey.




                                       2